  Case 15-82888      Doc 34       Filed 02/21/19 Entered 02/21/19 10:47:41           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: PAULA J. LANE                         §       Case No. 15-82888
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 11/17/2015.

       2) The plan was confirmed on 01/28/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 11/02/2018, 12/06/2018.

       5) The case was dismissed on 12/06/2018.

       6) Number of months from filing or conversion to last payment: 32.

       7) Number of months case was pending: 39.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $20,021.50.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 15-82888      Doc 34       Filed 02/21/19 Entered 02/21/19 10:47:41          Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 16,783.00
      Less amount refunded to debtor(s)                         $ 25.00
NET RECEIPTS                                                                       $ 16,758.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 4,000.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 1,362.62
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                    $ 5,362.62

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim    Principal     Interest
Name                                Class   Scheduled    Asserted       Allowed         Paid         Paid
ATTORNEY GARY C FLANDERS            Lgl      4,000.00    4,000.00       4,000.00    4,000.00         0.00
FIRSTMERIT BANK                     Sec     14,000.00   14,000.00      14,000.00    8,452.61     2,078.77
FIRSTMERIT BANK                     Uns          0.00    1,662.95       1,662.95        0.00         0.00
CAPITAL ONE BANK USA NA             Uns        909.00      926.97         926.97        0.00         0.00
CAPITAL ONE BANK USA NA             Uns        890.00      905.50         905.50        0.00         0.00
COMCAST                             Uns        104.00         NA             NA         0.00         0.00
COUNTRY DOOR                        Uns        172.00      197.33         197.33        0.00         0.00
EHRMANN GELBACH BADGER LEE          Pri        864.00      864.00         864.00      864.00         0.00
QUANTUM3 GROUP LLC as agent for     Uns      1,878.00    1,957.48       1,957.48        0.00         0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        988.00    1,032.17       1,032.17        0.00         0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        584.00      609.80         609.80        0.00         0.00
HEIGHTS FINANCE                     Uns      3,060.00         NA             NA         0.00         0.00
K. JORDAN                           Uns        399.00      441.92         441.92        0.00         0.00
KSB HOSPITAL                        Uns      1,870.00         NA             NA         0.00         0.00
KSB MEDICAL GROUP                   Uns        400.00         NA             NA         0.00         0.00
MASSEY'S                            Uns        431.00      475.59         475.59        0.00         0.00
RESURGENT CAPITAL SERVICES          Uns      1,071.00    1,144.99       1,144.99        0.00         0.00
MIDNIGHT VELVET                     Uns        755.00      787.20         787.20        0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 15-82888      Doc 34       Filed 02/21/19 Entered 02/21/19 10:47:41    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim       Claim     Claim    Principal   Interest
Name                         Class         Scheduled    Asserted   Allowed        Paid       Paid
MONROE & MAIN                Uns              500.00      536.75    536.75        0.00       0.00
UNITED STUDENT AID FUNDS INC Uns                0.00   24,571.64       0.00       0.00       0.00
US CELLULAR                  Uns              561.00         NA         NA        0.00       0.00
VALERIE DAYTON               Uns              100.00         NA         NA        0.00       0.00
WHITESIDE COUNTY HEALTH DEPT Uns               50.00         NA         NA        0.00       0.00
EDWARD LANE                  Uns                0.00         NA         NA        0.00       0.00
MASON                        Uns                0.00      144.07    144.07        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-82888      Doc 34       Filed 02/21/19 Entered 02/21/19 10:47:41     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                  $ 14,000.00       $ 8,452.61         $ 2,078.77
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 14,000.00       $ 8,452.61         $ 2,078.77

Priority Unsecured Payments:
        Domestic Support Arrearage                   $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                     $ 0.00           $ 0.00               $ 0.00
        All Other Priority                        $ 864.00         $ 864.00                $ 0.00
TOTAL PRIORITY:                                   $ 864.00         $ 864.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 10,822.72           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 5,362.62
       Disbursements to Creditors              $ 11,395.38

TOTAL DISBURSEMENTS:                                            $ 16,758.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-82888        Doc 34      Filed 02/21/19 Entered 02/21/19 10:47:41               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/21/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
